DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: That the amendment to the claim languages filed on 10/21/21 has been fully considered and such amendment has overcome the previous claim objection.   Further, the prior art as a whole does not teach or fairly suggest the specific limitations of “processing circuitry including a two-degree-of-freedom control system for performing feedback control and feedforward control, the two-degree-of-freedom control system including a detecting section configured to detect the a position of the a moving body of the moving bodies; a feedback compensator configured to output a feedback operation amount such that a deviation between a position command value of the moving body and a detection value of the detecting section is input, the feedback operation amount being output such that the deviation is small; a feedforward compensator configured to output a feedforward operation amount using the position command value of the moving body as an input; an adder configured to output the an operation amount of the moving body by adding the feedback operation amount and the feedforward operation amount ”as set forth in details in independent claim 8 .  Accordingly, claims 8, 10-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt